            Case 2:19-cv-00510-RAJ-MLP Document 66 Filed 05/15/20 Page 1 of 2



 1                                                   THE HONORABLE MICHELLE L. PETERSON

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8 ROBERT ALBERT, an individual,
                                                          NO. 2:19-cv-00510-RAJ-MLP
 9                                      Plaintiff,
     vs.                                                  ORDER GRANTING
10                                                        STIPULATED MOTION TO
   LABORATORY CORPORATION OF                              CONTINUE PRETRIAL DEADLINES
11 AMERICA, a Delaware Corporation,
                                        Defendant.
12

13           THIS MATTER, having come on regularly for hearing before the Court on the parties’

14 stipulated motion to continue pretrial deadlines and the Court having considered the pleadings,

15           IT IS HEREBY, ORDERED, ADJUDGED AND DECREED that the Stipulated Motion

16 to Continue Pretrial Deadlines is GRANTED and pretrial deadlines are extended 90 days as

17 follows:

18                                        Event                                        Date
      Plaintiff’s reports of expert witnesses under FRCP 26(a)(2) due            August 17, 2020
19
      Defendant’s reports of expert witnesses under FRCP 26(a)(2) due            August 31, 2020
20    Rebuttal expert disclosures                                               September 14, 2020
21    All motions related to discovery must be filed by this date and            October 25, 2020
      noted for consideration no later than the third Friday thereafter (see
22    LCR7(d))
      Discovery to be completed by                                              November 16, 2020
23
      All dispositive motions and motions to exclude expert testimony           December 14, 2020
24    for failure to satisfy Daubert must be filed pursuant to LCR 7(d)

     ORDER GRANTING STIPLUATED MOTION TO CONTINUE                     HKM EMPLOYMENT ATTORNEYS LLP
     CASE DEADLINES - 1                                                  600 Stewart Street, Suite 901
     (Case No. 2:19-cv-00510-RAJ-MLP)                                     Seattle, Washington 98101
                                                                                (206) 838-2504
              Case 2:19-cv-00510-RAJ-MLP Document 66 Filed 05/15/20 Page 2 of 2



 1    All motions in limine must be filed by this date and notes on the        To be set by the Court
      motion calendar no later than the second Friday after filing
 2
      Agreed CR 16.1 Pretrial Order due                                        To be set by the Court
 3    Pretrial conference                                                      To be set by the Court
      Trial briefs, proposed voir dire, and jury instructions due              To be set by the Court
 4
      Trial                                                                    To be set by the Court
 5

 6            DATED this 15th day of May, 2020.
 7

 8                                                         A
 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10
     Presented by:
11
     HKM EMPLOYMENT ATTORNEYS LLP                       SEBRIS BUSTO JAMES
12
     /s/ Henry Brudney                                  /s/ Jeffrey A. James
13   Donald W. Heyrich, WSBA No. 23091                  Jeffrey A. James, WSBA No. 18277
     Daniel Kalish, WSBA No. 35815                      B. Jason Rossiter, WSBA No. 44732
14   Jason A. Rittereiser, WSBA No. 43628               14205 SE 36th Street, Suite 325
     Rachel M. Emens, WSBA No. 49047                    Bellevue, WA 98006
15   Henry Brudney, WSBA No. 52602                      Phone: 425-454-4233
     600 Stewart Street, Suite 901                      E-Mail: jaj@sebrisbusto.com
16   Seattle, WA 98101                                            jrossiter@sebrisbusto.com
     Phone: (206) 838-2504
17   Fax:     (206) 260-3055                            KELLEY DRYE & WARREN LLP
     Email: dheyrich@hkm.com
18            dkalish@hkm.com                           /s/ Robert I. Steiner
              jrittereiser@hkm.com                      Robert I. Steiner, Pro hac vice
19            remens@hkm.com                            Diana Hamar, Pro hac vice
              hbrudney@hkm.com                          101 Park Avenue
20                                                      New York, NY 10178
     Attorneys for Plaintiff Robert Albert              Phone: 212-808-7800
21                                                      Fax: 212-808-7897

22                                                      Attorneys for Defendant Laboratory
                                                        Corporation of America
23

24
     ORDER GRANTING STIPLUATED MOTION TO CONTINUE                    HKM EMPLOYMENT ATTORNEYS LLP
     CASE DEADLINES - 2                                                 600 Stewart Street, Suite 901
     (Case No. 2:19-cv-00510-RAJ-MLP)                                    Seattle, Washington 98101
                                                                               (206) 838-2504
